DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a power system comprising a power source for powering the body lightening system” (claim 1, lines 9-10), “a motor control subsystem” (claim 3, line 3), and “at least one battery” (claim 14, line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1, 5 and 12 are objected to because of the following informalities:  
In Claim 1, line 1, the term “the weight” is suggested to be changed to --a weight-- in order to provide clarity. 
In Claim 5, line 1, the term “the height” is suggested to be changed to --a height-- in order to provide clarity. 
In Claim 12, line 2, the term “the upper body” is suggested to be changed to --an upper body-- in order to provide clarity. 
In Claim 12, line 3, the term “the lower body” is suggested to be changed to --a lower body-- in order to provide clarity. 
In Claim 12, lines 2-3, the term “the midsection” is suggested to be changed to --a midsection-- in order to provide clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a motion system (103), said motion system (103) driving said structure (101) to follow the movements of the user” (claim 1, lines 3-4).
“holding mechanism (300)” (claim 1, lines 6-7).
“a power system comprising a power source for powering the body lightening system” (claim 1, lines 9-10).
“a human machine interface (112), said human machine interface (112) providing control over the motion of said motion system (103) and the percentage of the user’s (701) weight supported by said holding system (106)” (claim 1, lines 11-13). 
“a motor control subsystem controlling said at least one motor and connected to said human machine interface (112) such that the motion of said structure (101) is controllable via said human machine interface” (claim 3, lines 3-5). 
“an activation system (50) for selectively adjusting the number of said at least one spring (302) exerting tension through said holding mechanism (300) based on the desired supported weight of the user (701)” (claim 9, lines 1-3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An activation system: activation system 500 comprising a fork guide block 501, a rod 502, an actuator 503, a plurality of shoulder screws 504, an anchor 505, a pin 506, and a fork 507, see paragraph 0038 of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The limitation “a range between a seated female in the first percentile female height and a standing male in the ninety-ninth percentile male height” (claim 6, lines 2-3) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose what the range is, relative to what group or study or standard is the percentile supposed to be relative to. Height between individuals are different from different study groups, different towns, different states, and different countries. Paragraphs 0014 and 0035 of the instant specification discloses the limitation, however, provides no numerical value to the range or what the percentiles are relative to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the movements” (line 4) lacks proper antecedent basis. 
	Further, regarding claim 1, the limitation “the motion of said motion system” (line 12) lacks proper antecedent basis. 
	Further, regarding claim 1, the limitation “the percentage” (line 12) lacks proper antecedent basis. 
	Regarding claim 3, the limitation “and is programmable to at least of advance, reverse and rotate the structure (101)” (lines 5-6) is unclear as to what structure being recited before the above limitation is being programmable to at least one of advance, reverse and rotate the structure, the motor control subsystem or the human machine interface. 
	Further, regarding claim 3, the limitation “the motion of said structure” (line 4) lacks proper antecedent basis. 
	Regarding claim 6, the limitation “a range between a seated female in the first percentile female height and a standing male in the ninety-ninth percentile male height” (lines 2-3) is unclear as to what the range is, relative to what group or study or standard is the percentile supposed to be relative to. Height between individuals are different from different study groups, different towns, different states, and different countries. 

	Further, regarding claim 9, the limitation “the desired supported weight” (line 3) lacks proper antecedent basis. 
	Further, regarding claim 9, the limitation “the number of said at least one spring” (line 2) is unclear as to how many spring the applicant is trying to claim because it is unclear how the number of spring can be selectively adjusted, when there is only one spring. The claims need to introduce a plurality of springs, in order to reasonably claim that the activation system is for selectively adjusting the number of springs. The usage of “the number of” indicate that there are a plurality, however, the applicant is claiming “at least one” which would include just one spring.  
	Regarding claim 11, the limitation “plurality of attachment points” (line 2) is unclear if the applicant is trying to claim “point” as a reference point on an object or as a physical structures. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (2017/0165145) in view of Jeon (2011/0201978) and Stockmaster (2014/0206503).
Regarding claim 1, Aryananda discloses a body lightening system (100, figs. 1-3, paragraph 0033) for at least partially supporting the weight of a user (see figs. 1-3, Aryananda discloses a system for supporting the weight of the user, wherein the level of support is adjustable, therefore, the device is a body lightening system), the system comprising: a structure (frame 202, 101, 102, 600 and 710, see figs. 1-3), said structure comprising a frame (frame 202, 101, 102, 600, see figs. 1-3) and a motion system (222, 212, 210, 211, see figs. 1-3, paragraph 0037), said motion system driving said structure (see paragraphs 0037 and 0047) to follow the movements of the user (see paragraph 0047, Aryananda discloses that when the user walks forward, the sensors detect this movement and via a control unit 900, the system give control signals to the drive unit to drive the wheels 211 and 212 to move the apparatus 100 forward); a holding system (402, 610, 316, 500, 311, 315, 16, 401, 402, 401, 520, 521, see fig. 1), said holding system comprising a holding mechanism (612, 611, 332, 331, 451, 452, 602, 601, 500, 
However, Jeon teaches a system (device in figs. 2 and 3) comprising a power system (battery 160 and associated circuitry) having a power source for powering the system (see battery 160 for powering motor 140, see paragraph 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aryananda to have a power system having a power source for powering the motion system of Aryananda for the purpose of providing portability and flexibility, and allowing the device to be moved to other location more easily. 
The modified Aryananda discloses that the system can control the motor to move based on the user, but fails to disclose a human machine interface, said human machine interface providing control over the motion of said motion system and the percentage of the user's  weight supported by said holding system.
However, Stockmaster teaches a holding system (100, minus the railing and the unit to move the device along the railing, see fig. 1 and full disclosure), human machine interface (170, fig. 1) for providing control over a percentage of the user’s weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding system of the modified Aryananda to be the holding system as taught by Stockmaster for the purpose of providing a powered lifting holding system that allows the lifting force to be easily controlled, thereby providing different lift support level to different user’s needs. 
The modified Aryananda discloses a human machine interface, but fails to disclose that the human machine interface provide control over the motion of said motion system. 
However, Stockmaster teaches a human machine interface (170) for turning on and off the horizontal movement (paragraph 0060). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the human machine interface of the modified Aryananda to have an on/off button to turn on and off the horizontal motion of the motion system of Aryananda as taught by Stockmaster for the purpose of providing a way to turn on and off the motion system, thereby, providing safety to the user. 
Regarding claim 2, the modified Aryananda discloses that the human machine interface (170 of Stockmaster) is controllable by a remote controller (see paragraph 
Regarding claim 5, the modified Aryananda discloses that the height of the frame (202, 101, 102, 600, see figs. 1-3 of Aryananda) is adjustable via a plurality of linear sliders (sliders that allow vertical telescoping adjustments 611 and 612, see paragraph 0062 of Aryananda, Aryananda discloses that the vertical telescoping adjustments 611 and 612 are provided to allow an adjustment of the height of the apparatus). 
Regarding claim 6, the modified Aryananda discloses that the height of said frame (202, 101, 102, 600, see figs. 1-3 of Aryananda) is adjustable (sliders that allow vertical telescoping adjustments 611 and 612, see paragraph 0062 of Aryananda, Aryananda discloses that the vertical telescoping adjustments 611 and 612 are provided to allow an adjustment of the height of the apparatus) capable of accommodating a plurality of user heights comprising a range of between a seated female in the first percentile  female height and a standing male in the ninety-night percentile male height (see paragraph 0062, since Aryananda discloses that the height of the frame can change to accommodate a sitting user to a standing user, therefore, depending on the pool of the female and male user, the height adjustment would be capable of accommodating a seated female in the first percentile and a standing male in the ninety-night percentile, the applicant did not claim relative to what study or standard or pool of surveyors the first percentile and the ninety-ninth percentile are relative to). However, if there is any doubt that the modified Aryananda discloses that the accommodation of the plurality of user heights comprising a range between a seated female in the first 
Regarding claim 7, the modified Aryananda discloses that the adjustability of the height of said frame allows said holding system to lift the user from a seated position to a standing position (see paragraph 0062 of Aryananda, Aryananda discloses that the height of the frame can change to accommodate a sitting user to a standing user).
Regarding claim 11, the modified Aryananda discloses that the harness (harness 500 in fig. 4 of Aryananda) comprising a plurality of attachment points for attaching said harness to said holding system (holding system of Aryananda modified with Stockmaster, Aryananda, as shown in fig. 4, 500 has points where it meets the wire 402 and 401, see fig. 3, see points 501 and 502, paragraph 0040).
Regarding claim 12, the modified Aryananda discloses that the harness (500 of Aryananda) comprises an upper harness (see 510 of Aryananda, fig. 4, paragraph 0055) attachable to the upper body (see fig. 4), a harness belt attachable to the midsection of the user (see harness belt 520, as shown the harness belt 520 of Aryananda in fig. 4 is attachable to the midsection of the user and lower harness 521), a 
Regarding claim 13, the modified Aryananda discloses that the harness belt (520 of Aryananda) and the lower harness (521 of Aryananda) are removable (see paragraphs 0040 and 0055, Aryananda discloses that the harness 500 comprising straps 521 and 520 are for attaching to a patient, it is inherent that it would be removable from the patient). 
Regarding claim 14, the modified Aryananda discloses that the power source comprises a battery (see battery 160 for powering motor 140, see paragraph 0042 of Jeon).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (2017/0165145) in view of Jeon (2011/0201978) and Stockmaster (2014/0206503) as applied to claim 1 above, and further in view of Balan (2001/0045227).
Regarding claim 3, the modified Aryananda discloses a plurality of motorized wheels (212 and 211 of Aryananda, see paragraph 0037 of Aryananda), a plurality of wheels (221 and 222 on both left and right side of Aryananda, see fig. 3) and a motor control subsystem (control 900 of Aryananda, see paragraph 0047, Aryananda discloses that the control unit 900 give control signals to the drive unit 210 to move the apparatus forward, furthermore, once modified with Stockmaster, the unit can be turned OFF, therefore, the human machine interface 170 of Stockmaster would be connected to the control unit 900 of Aryananda in order to allow the system to be turned OFF, and when the device is moving and a user or care giver decided to command the device to 
However, Balan teaches wheels that are ball wheel (see figs. 6A to 8 with reference to assembly 200 in fig. 9, see paragraph 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of wheels of the Aryananda to be a plurality of ball wheels as taught by Balan for the purpose of providing an alternative wheels that would allow the system to move in a multiple direction and would allow the transitions from one direction to another direction more easily. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (2017/0165145) in view of Jeon (2011/0201978) and Stockmaster (2014/0206503) as applied to claim 1 above, and further in view of Miller (5,538,268).
Regarding claim 3, the modified Aryananda discloses a plurality of motorized wheels (212 and 211 of Aryananda, see paragraph 0037 of Aryananda), a plurality of wheels (221 and 222 on both left and right side of Aryananda, see fig. 3) and a motor 
However, Miller teaches wheels that are ball wheel (see ball wheel 17, col 3, lines 16-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of wheels of the Aryananda to be a plurality of ball wheels as taught by Miller for the purpose of providing an alternative wheels that would allow the system to move in a multiple direction, and it appears that the ball wheels of Miller would perform equally well. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (2017/0165145) in view of Jeon (2011/0201978) and Stockmaster (2014/0206503) as applied to claim 1 above, and further in view of Triolo (2013/0180557). 
Regarding claim 4, the modified Aryananda discloses that the structure is storable (Aryananda discloses the structure (see rejection to claim 1, any structures of a size as shown in figs. 1-3 of Aryananda would be storable, in a garage or a hospital)), but fails to disclose that the structure is disassembleable. 
However, Triolo teaches a structure that is disassembleable and storable (see paragraph 0017, Triolo discloses a low cost frame that is capable of rapid assembly and disassembly, since the device is capable of being disassembled, it is capable being storable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the modified Aryananda to be capable of being disassembled as taught by Triolo for the purpose of allowing the system to be easily stored and disassembled. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (2017/0165145) in view of Jeon (2011/0201978) and Stockmaster (2014/0206503) as applied to claim 1 above, and further in view of Erturk (2014/0201906).
Regarding claim 8, the modified Aryananda discloses a holding system comprising a holding mechanism comprising a holding cable (402 of Aryananda, see paragraph 0040) connected to said hanger for supporting the weight of the user (see the modification from Aryananda with Stockmaster), but fails to disclose that the holding mechanism comprise at least one cam and at least one spring connected by a shaft, 
However, Erturk teaches a holding mechanism (2100, fig. 2, paragraph 0085) comprising at least one cam (2570, figs. 5-7, paragraph 0087) and at least one spring (2597, fig. 27, paragraph 0135) connected by a shaft (2589, paragraph 0135, fig. 33), said holding mechanism further comprising at least one holding cable (2505 comprising 2507, fig. 4, paragraph 0122) connected to said at least one cam and a hanger (8800, fig. 45) for supporting the weight of the user (see paragraph 0181). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding system and the holding mechanism of the modified Aryananda to be the holding mechanism (2100) as taught by Erturk for the purpose of providing a motorized holding mechanism that can adjust different amount of support and to provide the benefit of providing a holding mechanism that can limit the likelihood and/or the magnitude of a fall of the patient, and can response to a change in force exerted on the tether in relatively short amount of time to actively limit the magnitude of the fall of the patient (see paragraph 0071 of Erturk). 
Regarding claim 10, the modified Aryananda discloses at least one screw passing through said at least one cam, said at least one screw prevent said at least one cam from rotating beyond a predetermined limit (see screw 2582 in fig. 33 relative to fig. 7 of Erturk, as shown, 2582 is a screw and as shown in fig. 33, the screw would limit the rotation of the cam due to the screw being within a slot, paragraphs 0133 of Erturk). 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Aryananda (2017/0165145), Jeon (2011/0201978), Stockmaster (2014/0206503), and Erturk (2014/0201906) do not specifically disclose the claimed apparatus as presented in the claim 9. 
Aryananda discloses a body lightening system (100, figs. 1-3, paragraph 0033) for at least partially supporting the weight of a user (see figs. 1-3, Aryananda discloses a system for supporting the weight of the user, wherein the level of support is adjustable, therefore, the device is a body lightening system), the system comprising: a structure (frame 202, 101, 102, 600, 710, see figs. 1-3), said structure comprising a frame (frame 202, 101, 102, 600, see figs. 1-3) and a motion system (222, 212, 210, 211, see figs. 1-3, paragraph 0037), said motion system driving said structure (see paragraphs 0037 and 0047) to follow the movements of the user (see paragraph 0047, Aryananda discloses that when the user walks forward, the sensors detect this movement and via a control unit 900, the system give control signals to the drive unit to drive the wheels 211 and 212 to move the apparatus 100 forward); a holding system (402, 610, 316, 500, 311, 315, 16, 401, 402, 401, 520, 521, see fig. 1), said holding system comprising a holding mechanism (612, 611, 332, 331, 451, 452, 602, 601, 500, fig. 15, paragraph 0069), a hanger (352, 351, 332, 331, and frame 300, 301 and 302, 
Jeon teaches a system (device in figs. 2 and 3) comprising a power system (battery 160 and associated circuitry) having a power source for powering the system (see battery 160 for powering motor 140, see paragraph 0042). 
Stockmaster teaches a holding system (100, minus the railing and the unit to move the device along the railing, see fig. 1 and full disclosure), human machine interface (170, fig. 1) for providing control over a percentage of the user’s weight supported by said holding system (paragraph 0008, Stockmaster discloses an interface that allows the user to set the vertical force supporting the user, thereby, controlling a percentage of the user’s weight supported by the holding system). 
Erturk teaches a holding mechanism (2100, fig. 2, paragraph 0085) comprising at least one cam (2570, figs. 5-7, paragraph 0087) and at least one spring (2597, fig. 27, paragraph 0135) connected by a shaft (2589, paragraph 0135, fig. 33), said holding mechanism further comprising at least one holding cable (2505 comprising 2507, fig. 4, paragraph 0122) connected to said at least one cam and a hanger (8800, fig. 45) for supporting the weight of the user (see paragraph 0181).

Therefore, claim 9 has been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankai (2014/0058299) is cited to show a gait training device and gait training system comprising a frame, a harness, a hanger, and a motion system that follows the user. 
Martin (6,302,828) is cited to show a weight offloading apparatus comprising a plurality of wheels, a frame, and a hanger having a plurality of attachment points. 
Dolce (2016/0367429) is cited to show a body harness fall arrest system. 
Ledea (2015/0115556) is cited to show a mobility walker having spring and harness. 

Bessler (6,139,475) is cited to show an ambulatory aid device comprising a frame, plurality of wheels, hanger and a harness. 
Kurashige (2002/0011714) is cited to show a walker having a suspension device and a harness. 
Mah (5,333,333) is cited to show a walking therapy system. 
Scales (4,911,426) is cited to show a harness having attachment points. 
Pettit (3,780,663) is cited to show an ambulatory system comprising a harness and a hanger system. 
Johnson (3,330,052) is cited to show a subgravity simulator. 
Svendsen (5,662,560) is cited to show a bilateral weight unloading apparatus. 
McBride (2015/0143627) is cited to show a harness support system comprising a cam and a spring. 
Wu (2007/0054784) is cited to show a suspension system for walk training. 
Seif-Naraghi (5,569,129) is cited to show a device for gait training comprising a plurality of wheels, frame and a hanger. 
Sollo (5,603,677) is cited to show a weight assisted rehabilitation system. 
Bowen (6,578,594) is cited to show a mobile rehabilitative walker. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785